Affirmed by unpublished PER , CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Michael Angelo Loiseau, a Virginia inmate, appeals the district court’s order denying his motion to remove or seal the federal detainer that was lodged against Loiseau after he pleaded guilty to violating the terms of his federal supervised release and was sentenced to forty-six months’ imprisonment, to be served consecutive to Loiseau’s Virginia sentence. We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s order. See United States v. Loi-seau, No. 3:97-cr-00344-REP-l (E.D.Va. July 21, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argumént would not aid the decisional process.

AFFIRMED.